United States Court of Appeals
                     For the First Circuit


No. 20-2063

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                          HANNAH PATCH,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

           [Hon. D. Brock Hornby, U.S. District Judge]


                             Before

                   Kayatta, Selya, and Barron,
                         Circuit Judges.


     Ralph A. Jacobs for appellant.
     Benjamin M. Block, Assistant United States Attorney, with
whom Donald E. Clark, Acting United States Attorney, was on brief,
for appellee.


                         August 16, 2021
          SELYA, Circuit Judge.       This sentencing appeal turns not

on what the record shows but, rather, on what the record fails to

show.   The paucity of the evidence on the critical issue requires

us to vacate the defendant's sentence and remand for resentencing.

          Inasmuch as this appeal trails in the wake of a guilty

plea, we draw the facts needed to put it into perspective from the

change-of-plea    colloquy,    the    undisputed     portions   of    the

presentence investigation report (PSI Report), and the sentencing

transcript.   See United States v. Rivera-González, 776 F.3d 45, 47

(1st Cir. 2015); United States v. Del Valle-Rodríguez, 761 F.3d

171, 173 (1st Cir. 2014).

          On February 8, 2019, a federal grand jury sitting in the

District of Maine charged defendant-appellant Hannah Patch, then

age 22, in a single count of a multi-count superseding indictment.

Specifically,    the   grand   jury    charged     the   defendant   with

maintaining a drug involved premises in Springvale, Maine, during

the spring and summer of 2018.        See 21 U.S.C. § 856(a)(2).      The

government's evidence showed that the defendant had leased an

apartment as her place of residence and that, while living there,

she had allowed her boyfriend, Joshua Weldon, to use the apartment

as a base of operations for his drug-trafficking activities.

          After some preliminary skirmishing, not relevant here,

the defendant pleaded guilty to the lone count lodged against her.

The defendant admitted the truth of the prosecution's version of


                                - 2 -
the relevant events.        Her admissions confirmed that, with her

knowledge, the drug-trafficking ring headed by her boyfriend had

stored and processed controlled substances at her apartment and

had distributed such substances from that location.

           The district court proceeded to order the probation

department to prepare the PSI Report.          When submitted, the PSI

Report disclosed that the defendant not only was aware of the drug-

related   activities   taking   place    in   her   home    but   also   had

accompanied   Weldon   on    several    resupply    trips   to    Lawrence,

Massachusetts.   The probation department recommended a series of

guideline calculations, and the defendant objected to several of

those calculations.

           The district court convened the disposition hearing on

October 20, 2020.      One area of disagreement focused on USSG

§2D1.8(a).    That guideline provides that the base offense level

(BOL) for the defendant's offense of conviction — maintaining a

drug involved premises, 21 U.S.C. § 856(a)(2) — shall be:

           (a) Base Offense Level:

           (1) The offense level from §2D1.1 applicable
           to   the  underlying   controlled  substance
           offense, except as provided below.

           (2) If the defendant had no participation in
           the underlying controlled substance offense
           other than allowing use of the premises, the
           offense level shall be 4 levels less than the
           offense level from §2D1.1 applicable to the
           underlying controlled substance offense, but
           not greater than level 26.


                                 - 3 -
After hearing the parties, the court found that the defendant's

culpable "involvement was more than simply maintaining premises"

because "she was involved in the sense of maintaining the premises

and   being    present   and   being   in   the   trips   for   resupply."

Consequently, the court found that the offense-level cap under

USSG §2D1.8(a)(2) did not apply.

          With additional adjustments, none of which needs to be

recounted here, the court set the defendant's total offense level

at 23 and assigned her to criminal history category I.           The court

then varied downward by two levels based on the youthful age at

which the defendant became romantically entangled with Weldon and

the effect of that relationship on her conduct.           See USSG §5H1.1.

Following this downward variance, the defendant's total offense

level was 21, which — combined with her placement in criminal

history category I — yielded a guideline sentencing range (GSR) of

37-46 months.    The court proceeded to sentence the defendant to a

below-the-range term of immurement of thirty-four months, to be

followed by a three-year term of supervised release.            This timely

appeal ensued.

          In this venue, the defendant assigns two claims of

sentencing error. First, she submits that the district court erred

by declining to apply the offense-level cap limned in section

2D1.8(a)(2).    Second, she submits that the district court erred by



                                  - 4 -
applying a two-level enhancement under USSG §2D1.1(b)(12) because

the ongoing drug activity did not amount to a primary or principal

use   of   the   apartment.     See    id.,     cmt.   n.17    (explaining    that

"[m]anufacturing or distributing a controlled substance need not

be the sole purpose for which the premises was maintained, but

must be one of the defendant's primary or principal uses for the

premises,    rather    than   one   of    the    defendant's      incidental   or

collateral uses").

            These assignments of error implicate different standards

of review.       The defendant's first assignment of error was raised

below and, therefore, is reviewed for abuse of discretion.1                    See

Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Martin, 520 F.3d 87, 92 (1st Cir. 2008).               In contrast, her second

assignment of error is raised for the first time on appeal.                     If

not waived (as the government contends), review is solely for plain

error.     See United States v. Duarte, 246 F.3d 56, 60 (1st Cir.

2001).

            We    begin   —   and   end   —   with     the    defendant's    first

assignment of error. The district court calculated the drug weight

of the trafficked drugs, including an allowance for conversion of

cash found in a warrant-backed search of the apartment, to be


      1The abuse-of-discretion standard is not one-dimensional.
Under that standard, "we review the sentencing court's findings of
fact for clear error and questions of law . . . de novo." United
States v. Rivera-Morales, 961 F.3d 1, 15 (1st Cir. 2020).


                                      - 5 -
4,365.84 kilograms of converted drug weight.        This drug weight

ordinarily would call for a BOL of 32, see USSG §2D1.1(c)(4), for

a defendant who was guilty of maintaining a drug involved premises.

Withal, USSG §2D1.8(a), quoted above, bifurcates the calculation

of the BOL in such cases.        Under subsection (a)(1), the BOL is

premised on the calculated drug weight of the drugs involved in

the underlying drug operation.       If (a)(2) applies, however, the

BOL is capped at 26.

          The essence of the defendant's claim is that she should

have received the benefit of the offense-level cap.         She did not,

she contends, participate in the drug operation beyond simply

permitting her apartment to be used by the drug ring.       The district

court rejected this contention, citing evidence in the record that

the defendant had accompanied Weldon on several automobile trips

from Springvale, Maine to Lawrence, Massachusetts to re-stock drug

inventory.

          The central question on appeal reduces to whether the

record   evidence,   including    reasonable   inferences    therefrom,

supports the district court's determination that the defendant,

above and beyond the provision of her apartment as a drug involved

premises, can be said to have participated in the drug operation.

See USSG §2D1.8(a)(2); see, e.g., United States v. Dengler, 695

F.3d 736, 739 (8th Cir. 2012).      The courts of appeals are divided

as to which party bears the burden of proof on this issue.       Compare


                                  - 6 -
In re Sealed Case, 552 F.3d 841, 846-47 (D.C. Cir. 2009) (placing

burden of proof on government) and United States v. Leasure, 319

F.3d 1092, 1096-98 (9th Cir. 2003) (same), with United States v.

Dickerson, 195 F.3d 1183, 1189-90 (10th Cir. 1999) (placing burden

of proof on defendant).        Much depends on whether subsection (a)(1)

is viewed as an enhancement or, conversely, whether subsection

(a)(2) is viewed as a downward adjustment.               See Leasure, 319 F.3d

at 1096; see also United States v. Ortiz, 966 F.2d 707, 717 (1st

Cir. 1992).     This court has not spoken to the issue, and we need

not do so today:       the government has conceded, for purposes of

this case, that it bears the burden of proving that the subsection

(a)(2) cap is not applicable, and we proceed with that concession

in hand.

             Typically,   we    give    the    language     used    in    guideline

provisions its plain and ordinary meaning.                 See United States v.

Brewster, 1 F.3d 51, 54 (1st Cir. 1993).             In common parlance, the

word   "participation"     means       "taking    part     with    others    in   an

activity."     Participation, Webster's Third New Int'l Dictionary

(1981).      It follows that the government had the burden in this

case to prove by a preponderance of the evidence that the defendant

"took part with others" in the drug operation in some way other

than   her   mere   provision    of    the     apartment    for    drug     involved

activity.




                                       - 7 -
           On this question, the record evidence is thin.              The only

evidence   is   that   the   defendant    accompanied      Weldon    on    a   few

occasions when he drove from Maine to Massachusetts to pick up

drugs from his supplier.        There is no evidence that her presence

on these jaunts furthered the drug operation:           the record does not

show, say, that she drove the car, served as a lookout, or

interacted with the supplier.           For aught that appears, she was

merely along for the ride as a passenger in the vehicle.              Nor does

the record give any indication that her presence on these trips

differed in any way from her presence in the car on other (non-

drug-related) occasions, such as when she and Weldon drove together

on social outings, on trips to the supermarket, or the like.                   In

short, the record shows only that the defendant was present on the

resupply trips, and we think that mere presence at the scene of

criminal activity is insufficient to show participation.                       See

United   States   v.   Hunt,    487    F.3d   347,   351   (6th     Cir.   2007)

(enumerating possible forms of participation); cf. United States

v. Hyson, 721 F.2d 856, 862 (1st Cir. 1983) (reversing drug

conviction because evidence showed only mere presence).

           To be sure, we previously have distinguished between

"mere presence" and "culpable presence" in the context of drug-

trafficking activities.        See United States v. Paulino, 13 F.3d 20,

25 (1st Cir. 1994).      Although mere presence will not suffice to

sustain criminal charges, "a defendant's presence at the point of


                                      - 8 -
a drug sale, taken in the light of attendant circumstances, can

constitute strong evidence of complicity."                 United States v.

Sepulveda,   15   F.3d   1161,   1173     (1st   Cir.    1993).    By   way   of

illustration, we have ruled that, when a defendant was a passenger

in a car during a drug transaction, evidence that he participated

in a conversation between the seller and the buyer while sitting

in the car supported a finding of complicity.             See Ortiz, 966 F.2d

at 712-13.    This is so, we said, because it reasonably can be

assumed   that    "criminals     rarely    welcome      innocent   persons    as

witnesses to serious crimes and rarely seek to perpetrate felonies

before larger-than-necessary audiences."             Id. at 712.

           Here, however, the Ortiz inference is of no assistance.

After all, the defendant is not a person claiming to be innocent

of any knowledge of drug activities.              She admittedly made her

apartment available for use by the drug ring.              The only question

is whether she participated in any other or further way to advance

the business of the drug operation.         So the Ortiz inference — which

might have helped to prove that Weldon would not have taken her on

the trips if she was unaware of its purpose — tells us nothing

about whether the defendant "otherwise participated" in the drug

operation.   Without the benefit of the Ortiz inference, the record

evinces no actions by the defendant and no interactions between

her and her boyfriend from which a court reasonably can infer

participation.     Because the attendant circumstances do not differ


                                    - 9 -
from those surrounding an innocent car ride, there is no basis to

find, by preponderant evidence, that her presence was anything

other than innocent.

             In addition to the ride alongs, the district court also

noted that the defendant "certainly was aware of what was going

on" and "was involved in the sense of maintaining the premises and

being present." But knowledge, like mere presence, is insufficient

to show participation in the drug operation.                See Altamirano v.

Gonzales, 427 F.3d 586, 591-92 (9th Cir. 2005) (concluding that

presence in an automobile, without more, is not a sufficient

affirmative act to constitute participation in criminal conduct

even if passenger is aware of criminal conduct by others).                After

all, evidence that a defendant had knowledge of criminal activity

does not supplant the need for evidence that she took some steps

to assist in that activity. See United States v. Luciano-Mosquera,

63 F.3d 1142, 1151 (1st Cir. 1995).

             This is not a case in which some other person's actions

can be imputed to the defendant.           The core requirement of section

2D1.8(a) is that a defendant can be denied the safe harbor of

subsection (a)(2) only if she personally participated in the drug

operation in some way, apart from providing her apartment for the

drug ring's use.      To construe the participation requirement more

broadly would render subsection (a)(2) meaningless because — in

any   case   in   which   a   conviction    is   obtained   under   21   U.S.C.


                                    - 10 -
§ 856(a)(2) — there will always be some use of the premises by

some person implicated in the drug operation.

           The sockdolager here is that the government has conceded

that it had the burden of proving that subsection (a)(2) does not

apply.     The Supreme Court has made it pellucid that "if the

evidence    is   evenly   balanced,    the   party    that    bears    the

burden . . . must lose."     Dir., Off. of Workers' Comp. Programs,

Dep't of Lab. v. Greenwich Collieries, 512 U.S. 267, 272 (1994).

This   principle   applies   with   undiminished     force   in   criminal

proceedings.     See, e.g., Kirkland v. United States, 687 F.3d 878,

890 (7th Cir. 2012) (setting aside sentence enhancement based on

"ambiguous record" where government bore burden of proof); United

States v. Johnson, 648 F.3d 273, 278-79 (5th Cir. 2011) (concluding

that because record on crucial issue was unclear and because

government bore burden of proof on that issue, defendant's sentence

had to be vacated); Jake v. Herschberger, 173 F.3d 1059, 1067-68

(7th Cir. 1999) (determining, in habeas context, that "record [was]

unclear one way or the other" on particular issue, that government

bore burden of proof on that issue, and that, therefore, habeas

petitioner must prevail).

           This is an even stronger case for the defendant.             The

record, shorn of guesswork and speculation, simply does not permit

a reasoned determination that the defendant participated in the

drug operation within the meaning of USSG §2D1.8(a)(2).               Given


                                - 11 -
such lack of evidence, the party bearing the burden of proving the

existence of an occurrence surely cannot prevail.           It follows that

the district court's decision that the offense-level cap did not

apply cannot stand.

           In view of this holding, we see no reason to reach the

defendant's second assignment of error.          The applicability of the

offense-level cap will — as the parties have recognized — make the

section 2D1.1(b)(12) enhancement moot.            Given that reality, no

useful purpose would be served by us either attempting to resolve

the waiver question or plunging into the applicability vel non of

the enhancement.

           We need go no further. The Supreme Court has left no doubt that

a properly calculated guideline range is the starting point for most sentences

imposed — as was this one — under the advisory sentencing guidelines.     See

Molina-Martinez v. United States, 136 S. Ct. 1338, 1345 (2016); see also

Rosales-Mireles v. United States, 138 S. Ct. 1897, 1907-08 (2018).        The

sentencing error that we have identified resulted in an increased BOL, which

led in turn to a miscalculated GSR.    Accordingly, the defendant's sentence

must be vacated and the case remanded for resentencing. Even if the sentence

imposed is within or below a properly calculated GSR, that circumstance alone

is insufficient to avoid the need for resentencing.     See Molina-Martinez,

136 S. Ct. at 1345.

Vacated and remanded.




                                   - 12 -